100 Nev. 207, 209, 678 P.2d 1152, 1153 (1984). We therefore lack
                  jurisdiction to consider this appeal, and we
                              ORDER this appeal DISMISSED.'


                                                                                    J.
                                                      Saitta




                                                      Pickering




                  cc: Hon. Kimberly A. Wanker, District Judge
                       Anthony Greco
                       Marquis Aurbach Coffing
                       Armstrong Teasdale, LLP/Las Vegas
                       Nye County Clerk




                         'Appellant's July 20, 2015, application to proceed in forma pauperis
                  is denied as moot.



SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    de